Citation Nr: 1524911	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  07-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative spondylosis of the lumbar spine (claimed as low back condition).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971 and from August 2002 to June 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In September 2013 and March 2014, the Board remanded the case for further development.


FINDING OF FACT

On July 10, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In March 2014, the Board remanded the claim for service connection for a low back disorder to the Appeals Management Center (AMC) for further development.  In the meantime, the Veteran had been awarded service connection for adenocarcinoma of the prostate and assigned an initial 100 percent schedular rating.  In combination, he had been assigned a 100 percent schedular rating from August 23, 2005; a 90 percent schedular rating from October 1, 2005; and a 100 percent schedular rating from July 24, 2008, forward.  

The Veteran submitted a signed statement to the AMC, dated June 30, 2014 and received on July 10, 2014, stating that he was satisfied with the his 100 percent rating and wished to withdraw any issues currently on appeal with the  AMC, and that by signing and submitting his statement, he was asking to withdraw his recent Board of Veterans Appeals remand order and ask that the AMC to discontinue any further development actions.  

Accordingly, in the present case the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for a low back disorder is dismissed.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


